Title: From Thomas Jefferson to Thomas A. Taylor, 2 April 1795
From: Jefferson, Thomas
To: Taylor, Thomas Augustus



Sir
Monticello Apr. 2. 1795.

I have received your favor of Mar. 25. and one from Mr. Hanson consenting to appoint a person to recieve the money due to me on your bond and mortgage in Philadelphia, on condition I will pay the expence of the negociation. I know not what is the nature of the expence alluded  to. I know the banks would recieve and repay the money without any charge. However, whatever be the nature or amount of the expence, it cannot concern me, as I am entitled to recieve and pay the money here. I presume that Mr. Banks and yourself, for whom the accomodation is proposed, will not hesitate to bear the expence of it, if a reasonable one, on which subject you can obtain explanations from Mr. Hanson. I am sincerely desirous to do every thing in my power to facilitate to you the paiment of this debt, and will therefore readily consent to lodge the patents in Philadelphia, with a certificate that on paiment of the debt and interest, costs of suit, and expences of negotiation as shall be settled between yourself and Mr. Hanson, I will discharge the lands of the debt. The only difficulty then remaining will be how to convey the patents there, for they weigh better than 2. ℔. which at the legal postage of 80. cents the ounce, would render their transmission by post too expensive. I write to Mr. Hanson to name to me his receiver, and to inform me when he and you shall have agreed about the expences of the negociation, and on receiving his answer, and yours, I will proceed in consequence. I am Sir your most obedt. humble servt

Th: Jefferson

